EXECUTION COPY PLAN SUPPORT AGREEMENT This PLAN SUPPORT AGREEMENT (together with the Term Sheet (as defined below), the “Agreement”), dated as of July 18, 2010, is made by and among Jennifer Convertibles, Inc., a Delaware corporation, (“Jennifer” or the “Company”, which term, for the avoidance of doubt, includes the debtor in possession following the filing of the Petitions (as defined below)), and Haining Mengnu Group Co. Ltd (“Mengnu”) (the time and date when this Agreement has been executed by each of Jennifer and Mengnu being hereinafter referred to as the “date of this Agreement” or the “date hereof”). WHEREAS, the Company and Mengnu have engaged in negotiations with the objective of reaching an agreement for a Restructuring (as defined below) of the Company; WHEREAS, the Company now desires to implement a financial restructuring (the “Restructuring”) of the Company and its subsidiaries (together, the “Jennifer Companies”) consistent with the terms and conditions set forth in the term sheet ( the “Term Sheet”) attached hereto as Exhibit A; WHEREAS, in order to implement the Restructuring, the Company has agreed, on the terms and conditions set forth in this Agreement, to use its best reasonable efforts to consummate the Restructuring through a plan of reorganization (“Plan of Reorganization” or “Reorganization Plan”), the requisite acceptances of which shall be solicited following commencement of voluntary cases (“Chapter 11 Cases”) by the Jennifer Companies under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (as amended, the “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”); WHEREAS, Mengnu is prepared to commit, on the terms and subject to the conditions of this Agreement and to the extent legally permissible, to, if and when solicited in accordance with applicable bankruptcy law, vote to accept the Plan of Reorganization and support its confirmation; NOW THEREFORE, in consideration of the premises and the mutual covenants and agreements set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Company and Mengnu hereby agree as follows: 1. Term Sheet. The principal terms and conditions of the Restructuring are set forth in the Term Sheet and shall be incorporated by Jennifer in the Reorganization Plan. 2. Condition Precedent.
